Order entered February 14, 2020




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-01308-CV

                    IN RE MICHAEL DEWAYNE RICKETT, Relator

                    Original Proceeding from the Probate Court No. 2
                                  Dallas County, Texas
                          Trial Court Cause No. PR-17-00604-2

                                         ORDER
                        Before Justices Bridges, Osborne, and Carlyle

       Based on the Court’s opinion of this date, we DENY relator’s October 28, 2019 petition

for writ of mandamus.


                                                    /s/   CORY L. CARLYLE
                                                          JUSTICE